               Case 3:19-cv-01025-WHO Document 6 Filed 03/26/19 Page 1 of 1

                                                                                    . FILED
                                                                                            HAR 26 2019
                                                                                            SUSAN Y.SOONQ
                                                                                      CLERK. U.S. DISTRICT COUfjlT
                                                                                    NORTH DISTRICT OF CAUFOF NIA
     1                   Estavtilo                  ^                                       SAN JOSE OFFICE
 2
         Address:3284 Gortese Circle
          San Jose. GA.95127
 3
         Phone Number;               593-122$
 4


 5       Pro Si-

 6                                        UNITED STATES DISTRICT COURT
                                       NORTliERN DISTRICT OF CALIFORNIA
 7

              Estavlllo
 &
                                                             I Case Niiml>cr: t^^v^1025~SVK
 9                                                          )
                                                            ) MOTION FOR M:RMISSI0N FOR
10
                                       Plainliff,           ) ELECTRONIC CASE FILING
                                                            )
                   vs.                                       I
11
         BehavicHjr Interactive.                            ) Judge              Kmiten
12       Valve Corporation,                                  >
13                                                          )
                                       rkfendam.            )
14

15               As the (plamliW/Oeft'mhmn                                      ^bovg-captioned matter. I
         respectfully ask the Court for penntssson to participate in electronic case filing ("e-fiiing") in this
16       ca.sc. 1 hereby aOirintliat:
17                 1- I have reviewed the requirements lor cdlUng and agree to abide by ihem.
                   2. I understand thai once 1 register for e-filmg. 1 will receive notices and documents only
                      by email in this case and not by regular mail.
                   3. 1 have regular ^cess ti> the technical requirements necessary to e-file siiccc,ssfully:
                            A annputer with inleniet access:
21                    ✓ An email account on a daily basis to receive notifications from the Court and
                        notices from the c-frling system.
22                      A scanner to convert documents that are only in paper format into electronic files:
                      ✓ A printer or copier to create trequircd paj^r copies .such as chambers copies:
23
                      ✓     A word-pitKC-ssing progiam to create documents: and
                      ✓ A pdf reader and a pdf writer to ct^nveil word processing documents into pdf
                            format, the only electronic fonnat in which documeni.s can be c-filed.


26
         )atc: 3/'2f/?.d/o,                               Signulure;

2S
